Opinion issued April 4, 2019




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-18-00182-CR
                          ———————————
                       JASON ALLEN VIA, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 412th District Court
                           Brazoria County, Texas
                       Trial Court Case No. 82367-CR


                         MEMORANDUM OPINION

      A jury found appellant Jason Via guilty of possession of a controlled

substance (methamphetamine) in an amount of four grams or more but less than 200

grams, a second-degree felony, which was enhanced to a first-degree felony by at
least one prior felony conviction. The jury assessed punishment at 50 years’

imprisonment.

      On appeal, Via’s first two issues assert that the trial court erred in overruling

his motion to suppress. In his third issue, Via argues that the evidence is insufficient

to support his conviction. We affirm.

                                    Background

      Lake Jackson Police Officer Z. Jacoby testified at the suppression hearing and

at trial that, on the evening of July 13, 2017, he was on patrol and was surveilling a

home known for recent drug activity (the Jenkins residence) when he noticed a red

2006 Dodge Caravan that he had recently located narcotics (methamphetamine) in.

He stopped the Dodge Caravan after observing the driver fail to signal within 100

feet of a turn. The officer asked Via, the driver, for his driver’s license and proof of

insurance. Via replied that he had left his license at his mother’s residence in

Freeport, Texas, but he did provide Officer Jacoby with his name, license number,

and date of birth. Via also told the officer that he was staying at the Jenkins residence

after first stating his mother had kicked him out and he was staying with a friend in

Freeport. Officer Jacoby did not detect any narcotics odor in the vehicle.

      Because Via appeared nervous to Officer Jacoby—“more nervous” than

people commonly are when stopped by police—he asked Via to get out of the Dodge

Caravan and to move to its front. The officer then contacted dispatch to verify that


                                           2
Via had provided accurate personal information. At trial, Officer Jacoby testified

that Via provided conflicting information about where he was coming from, where

he was going to, and where he was living; Via’s story was “not adding up” and he

thought Via was not being honest.

      While waiting for a response for verification of Via’s personal information,

the officer conducted a pat-down search of Via’s clothing for weapons after Via had

denied having any weapons on his person. While conducting the pat-down, Officer

Jacoby felt something in Via’s left front pocket. When the officer asked Via what

was in his pocket, Via replied that it was a cell phone and a lighter underneath the

phone. Officer Jacoby testified that he asked Via for consent to remove the item from

his pocket and that Via consented.

      The video of the pat-down from Officer Jacoby’s body camera reflects that,

after Via said that a cell phone and then a lighter were in his pocket, Officer Jacoby

asked: “I’m gonna grab it, okay?,” to which Via replied, “Okay, go ahead.” He then

recovered what he observed to be a small bag of marihuana from Via’s pocket. Via

admitted to Officer Jacoby that the substance was marihuana.

      The front-seat passenger was Krista Glockzin; Officer Jacoby had recently

stopped her in the same vehicle and found methamphetamine. When Officer G. Soria

arrived as back-up, Officer Jacoby had Via sit on the ground while Glockzin was

removed from the vehicle. Officer Jacoby then asked Via if there was anything else

                                          3
in the vehicle, and Via replied that there was a “roach”—a partially smoked

marihuana cigarette. Glockzin also told Officer Jacoby that there was a “roach” in

the vehicle.

      Officer Jacoby searched the Dodge Caravan for narcotics based on Via’s

statement that there was marihuana in it. During that search, he found a green, Crown

Royal bag inside a larger purse-type bag that was between the front passenger seat

and the driver’s seat; that bag contained a large quantity of methamphetamine

wrapped in three separate packages. He also recovered a small digital scale from

inside the bag that had a white crystal-like residue that indicated it had been used to

weigh methamphetamine.

      Officer Jacoby then detained Via in the back of Officer Soria’s patrol car

while he further searched the Dodge Caravan. Officer Soria’s patrol car was

equipped with video surveillance that recorded Via while he was detained in the

back seat. Despite being handcuffed behind his back, Via was able to answer several

calls on his cell phone, and during one call was recorded saying, “I’m in the back of

a . . . cop car. They caught me.”

      Officer Jacoby asked Via and Glockzin if the narcotics belonged to either of

them, and initially they both denied responsibility for the methamphetamine and

were arrested. After she was arrested and was being placed in his patrol car, Glockzin

told Officer Jacoby that the methamphetamine was Via’s. Laboratory analysis later

                                          4
confirmed the recovered substances to be between four and two hundred grams of

methamphetamine and less than two grams of marihuana.

      Via was indicted for the offense of possession of a controlled substance with

intent to deliver—habitual. Glockzin, meanwhile, pled guilty. At trial and after the

jury was seated, Via filed a motion to suppress. After an evidentiary hearing, the trial

court denied the motion. The trial court found that Officer Jacoby was objectively

justified in conducting the pat-down search and that Via had consented to the

officer’s search and seizure of the items in his pocket.

      The jury found Via guilty of the lesser-included offense of possession of a

controlled substance. At punishment, Via pled true to the two enhancement

paragraphs. The jury assessed punishment at 50 years confinement in the Texas

Department of Criminal Justice—Institutional Division, and a fine of $10,000.

                                     Suppression

      Via’s first issue asserts that Officer Jacoby’s pat-down was an unreasonable

search. His second issue contends that the trial court erred in finding that Via

consented to the search and seizure of the item in his pocket.

      We review a trial court’s ruling on a motion to suppress under a bifurcated

standard of review. Lerma v. State, 543 S.W.3d 184, 189–90 (Tex. Crim. App.

2018). We review the trial court’s factual findings for an abuse of discretion but

review the trial court’s application of the law to the facts de novo. Id. at 190. We


                                           5
give deference to the trial court’s factual determinations because the trial court is the

sole trier of fact and judge of witness credibility and the weight to be given their

testimony. Id.; Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010). Our

deferential review also applies to the trial court’s conclusions regarding mixed

questions of law and fact that turn on credibility or demeanor. State v. Ortiz, 382
S.W.3d 367, 372 (Tex. Crim. App. 2012). We review de novo mixed questions of

law and fact that do not turn on credibility and demeanor, as well as purely legal

questions. State v. Woodard, 341 S.W.3d 404, 410 (Tex. Crim. App. 2011).

      When the trial court makes explicit findings of fact, we determine whether the

evidence, when viewed in the light most favorable to the trial court’s ruling, supports

the findings. State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). We afford

the prevailing party the strongest legitimate view of the evidence and all reasonable

inferences that may be drawn from that evidence. State v. Duran, 396 S.W.3d 563,

571 (Tex. Crim. App. 2013). We will uphold the trial court’s ruling if it is reasonably

supported by the record and is correct on any theory of law applicable to the case.

Lerma, 543 S.W.3d at 190; State v. Story, 445 S.W.3d 729, 732 (Tex. Crim. App.

2014).




      The trial court’s findings of fact relevant to Via’s first issue are:


                                           6
• Officer Jacoby was watching the Jenkins residence as part of a narcotics
  investigation.

• During his surveillance, he saw a 2006 Dodge Caravan that he
  recognized from a recent encounter in which the van contained
  narcotics.

• Officer Jacoby stopped the vehicle for failing to properly signal a turn.

• When he approached the vehicle, Officer Jacoby did not smell
  narcotics.

• The vehicle was being driven by Via.

• Via did not have a driver’s license or proof of insurance with him, but
  he provided his name and date of birth to Officer Jacoby.

• Officer Jacoby had not had any prior encounters with Via.

• Officer Jacoby believed that Via appeared more nervous than most
  people stopped for traffic violations.

• Via gave conflicting statements regarding the location of his driver’s
  license and residence. Via said he left his license at his mother’s house,
  but his mother had kicked him out. He then said he was staying with a
  friend in Freeport and later said he was staying at “Spencer’s house.”
  Via’s stated route did not match the course he was driving.

• Spencer and his sister were the targets of Officer Jacoby’s narcotics
  investigation.

• While awaiting confirmation on Via’s identity, Officer Jacoby
  conducted a pat-down search of Via.

• Officer Jacoby asked Via if he had any weapons. While Officer Jacoby
  did not testify that he requested the pat down for officer safety, it can
  be inferred that this was his concern because he asked Via if he had any
  weapons.


                                       7
   • During the pat-down, Officer Jacoby felt an item in Via’s pocket, and
     Via said it was a lighter.

   • Officer Jacoby requested permission to remove the item, and Via gave
     him permission.

   • Officer Jacoby removed the item and found it to be marihuana.

   • Officer Jacoby asked Via if there was anything in the vehicle, and he
     responded that there was a “roach”: a marihuana cigarette.

The trial court made the following relevant conclusions of law:

   • During this time it was reasonable to conduct a pat down search for
     officer safety given the totality of the circumstances known to Jacoby,
     those being that (1) the vehicle had been previously stopped with
     narcotics in it; (2) that Defendant [Via] was staying with persons who
     were the object of a drug surveillance; (3) that he had previously seen
     this vehicle operating in the same area earlier that evening; (4) that
     Defendant [Via] provided several conflicting statements concerning the
     absence of his driver’s license as well as a plausible explanation of
     where he was going; and (5) that the area had frequent drug purchases.
     A reasonably prudent person under these same circumstances would be
     warranted in believing that his safety, or the safety of others, was in
     danger.

   • Defendant [Via] gave consent for Jacoby to remove the bag of marijuana
     from his pocket.

      The Fourth Amendment prohibits unreasonable searches and seizures, and a

stop-and-frisk by law enforcement implicates the Fourth Amendment’s protections.

Lerma, 543 S.W.3d at 190 (citing Terry v. Ohio, 392 U.S. 1, 16 (1968)). A Fourth

Amendment analysis of an officer’s stop-and-frisk has two prongs: (1) whether the

officer’s action was justified at its inception, and (2) whether the search and seizure


                                          8
were reasonably related in scope to the circumstances that justified the stop in the

first place. Id. (citing Terry, 392 U.S. at 20).

             During the course of a detention, an officer may, in certain
      circumstances, conduct a pat-down search of an individual to determine
      whether the person is carrying a weapon. In order to justify a pat-down,
      the officer must reasonably believe that the suspect is armed and
      dangerous, such that the officer can point to specific and articulable
      facts which reasonably lead him to conclude that the suspect might
      possess a weapon. Reasonable suspicion in this context is based on an
      objective assessment of the officer’s actions in light of the facts and
      circumstances surrounding the detention. The officer’s subjective level
      of fear is not controlling. The question is whether a reasonably prudent
      person would justifiably believe that his safety or the safety of others
      was in danger.

      The purpose of the pat-down search is to protect the officer’s safety
      during interactions such as this, when the suspect is in close quarters
      with the officer. The Supreme Court has noted that it would be
      unreasonable to require police officers to take unnecessary risks in
      performing their duties and that traffic stops are “especially fraught
      with danger to police officers.”

Id. at 191 (citations in footnotes omitted).

      Reasonable suspicion does not require that the officer “be absolutely certain

that the individual is armed.” O’Hara v. State, 27 S.W.3d 548, 551 (Tex. Crim. App.

2000). And “there is ‘no legal requirement that a policeman must feel ‘scared’ by

the threat of danger’ because ‘[s]ome foolhardy policemen will never admit fear.’”

Id. (quoting United States v. Tharpe, 536 F.2d 1098, 1101 (5th Cir. 1976), overruled

in part on other grounds by United States v. Causey, 834 F.2d 1179 (5th Cir. 1987)).




                                            9
      Via argues that Officer Jacoby’s pat-down of his pocket was not based on

specific and articulable facts that he might possess a weapon. The Court of Criminal

Appeals has addressed pat-downs in the context of drug trafficking several times.

Relying on Carmouche v. State, 10 S.W.3d 323 (Tex. Crim. App. 2000) and O’Hara,

the court stated:

      We have recognized that it is objectively reasonable for a police officer
      to believe that persons involved in the drug business are armed and
      dangerous. See Carmouche v. State, 10 S.W.3d at 330 and cases
      cited (objectively reasonable for police to believe that seller of
      narcotics might be armed because concealed weapons are part and
      parcel of the drug trade). We decline to hold that this does not apply
      when a police officer has not known a specific drug-dealer to carry
      weapons in the past. It still is objectively reasonable for a police officer
      to believe that this person could still be armed and dangerous at any
      time he is engaged in the business of selling drugs especially when this
      drug-dealer had been arrested for the same offense just two days before
      and moves his hand toward his pocket during an investigative detention
      based on reasonable suspicion. We decline to hold that it is objectively
      unreasonable for a reasonably prudent officer to protect himself by
      frisking a possibly violent drug-dealer for weapons even though the
      officer conducting the frisk in the case at hand testifies that he was not
      subjectively afraid of the suspect. See O’Hara, 27 S.W.3d at
      551 (police officer not legally required to testify that he was afraid of
      the suspect because some policemen will never admit fear).

Griffin v. State, 215 S.W.3d 403, 409–10 (Tex. Crim. App. 2006) (footnotes

omitted);1 see also Furr v. State, 499 S.W.3d 872, 880-81 (Tex. Crim. App. 2016)



1
      In support, the Griffin court noted the following: “For example, according to
      a December 2, 2002, Federal Bureau of Investigation press release,
      approximately 23% of the 69 police officers killed in the line of duty in 2001
      in incidents not related to the events of September 11th were investigating
                                          10
(holding that pat-down for weapons of suspected drug user with nervous demeanor

in “high drug, high crime” area was reasonable); Lemons v. State, 135 S.W.3d 878,

884 (Tex. App.—Houston [1st Dist.] 2004, no pet.) (finding pat-down proper when

officer testified that, among other things, when he is involved in narcotics situations,

he conducts pat-downs to check for weapons because there is greater chance of

weapons being present).

      The suppression-hearing evidence and the trial court’s fact findings reflect:

Officer Jacoby was surveilling a residence known for narcotics trafficking; the

vehicle being driven by Via had just left that residence; Via told the officer he was

staying at the residence; Officer Jacoby had recently stopped the same vehicle and

found narcotics; Via gave the officer conflicting information about his route and

where he was living, which made the officer question Via’s honesty; and Via was

more nervous than most in a traffic stop. Based on the applicable law, we conclude

that the trial court did not abuse its discretion in denying Via’s motion to suppress.

The trial court did not err or abuse its discretion in concluding that a reasonable

officer in Officer Jacoby’s situation, considering all of the circumstances, would be

justified in fearing for his safety and therefore conducting a pat-down search of Via

for weapons. See Lerma, 543 S.W.3d at 192; Furr, 499 S.W.3d at 880-81. We



      “drug-related matters” or “suspicious persons.” Griffin, 215 S.W.3d at 409
      n.7.
                                          11
overrule Via’s first issue.

      Via’s second issue challenges the trial court’s ruling that Via consented to

Officer Jacoby’s search and removal of the item in Via’s pocket.

             Under the Fourth and Fourteenth Amendments, a search
      conducted without a warrant based on probable cause is “per se
      unreasonable . . . subject only to a few specifically established and well-
      delineated exceptions.” One of those exceptions is a search conducted
      with the person’s voluntary consent. The validity of a consent to search
      is a question of fact to be determined from all the circumstances. A
      person’s consent to search can be communicated to law enforcement in
      a variety of ways, including by words, action, or circumstantial
      evidence showing implied consent. “But the Fourth and Fourteenth
      Amendments require that a consent not be coerced, by explicit or
      implicit means, by implied threat or covert force.” The voluntariness of
      a person’s consent is also a question of fact that is determined by
      analyzing all of the circumstances of a particular situation. The trial
      judge must conduct a careful sifting and balancing of the unique facts
      and circumstances of each case in deciding whether a particular consent
      search was voluntary or coerced.

Meekins v. State, 340 S.W.3d 454, 458–59 (Tex. Crim. App. 2011).

      Via argues that his statement to Officer Jacoby to go ahead and grab the item

in his pocket was “mere acquiescence” to Officer Jacoby’s command. We, like the

trial court, have reviewed the video-recorded interaction between Officer Jacoby and

Via from Officer Jacoby’s body camera. To repeat, the video reflects that, after Via

said that a cell phone and then a lighter were in his pocket, Officer Jacoby asked:

“I’m gonna grab it, okay?,” to which Via replied, “Okay, go ahead.” The tones and

the words of both Officer Jacoby and Via in this interaction demonstrably support

the trial court’s finding that Officer Jacoby asked for permission and Via gave
                                          12
permission. Because the trial court did not err or abuse its discretion in finding

consent, we overrule issue two.

                           Sufficiency of the Evidence

      In his third issue, Via argues that the evidence is insufficient to support the

jury’s guilt finding on the lesser-included offense of possession of a controlled

substance. He specifically argues that the evidence does not support the conclusion

that he exercised care, control, or management over the controlled substance or that

he was a party to another’s commission of the offense.

      A challenge to the sufficiency of the evidence requires that we identify the

essential elements of the charged offense and ask whether the evidence and

reasonable inferences therefrom, viewed in the light most favorable to the

conviction, would permit a rational juror to find each element of the charged offense

beyond a reasonable doubt. Braughton v. State, __ S.W.3d __, __, 2018 WL
6626621, at *11 (Tex. Crim. App. Dec. 19, 2018). A reviewing court considers all

of the evidence adduced at trial, whether it was admissible or inadmissible. See

Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013). Whether a

conviction rests on direct or circumstantial evidence, the sufficiency standard

remains unchanged. Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012).

The analysis requires us to keep in mind that the jury is the sole judge of the

evidence’s weight and credibility. Braughton, __ S.W.3d at __, 2018 WL 6626621,


                                         13
at *11. We presume that the jury resolved any conflicting inferences in favor of the

verdict. Id. Although this standard mandates great deference to the jury, we do not

defer to a jury’s conclusions that are based on “mere speculation or factually

unsupported inferences or presumptions.” Id. (quoting Hooper v. State, 214 S.W.3d
9, 15–16 (Tex. Crim. App. 2007).

             A criminal conviction may be based upon circumstantial
      evidence. Clayton, 235 S.W.3d at 778; Miller v. State, 566 S.W.2d 614,
      617 (Tex. Crim. App. 1978). “Circumstantial evidence is as probative
      as direct evidence in establishing the guilt of an actor, and
      circumstantial evidence alone can be sufficient to establish guilt.”
      Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007); see Clayton,
235 S.W.3d at 778. In circumstantial evidence cases, it is not necessary
      that every fact and circumstance “point directly and independently to
      the defendant’s guilt; it is enough if the conclusion is warranted by the
      combined and cumulative force of all the incriminating circumstances.”
      Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993); see
      Hooper, 214 S.W.3d at 13.

Temple v. State, 390 S.W.3d 341, 359–60 (Tex. Crim. App. 2013); see also Gibbs v.

State, 555 S.W.3d 718, 728 (Tex. App.—Houston [1st Dist.] 2018, no pet.).

      To prove unlawful possession, the State must establish that the accused

(1) exercised care, control, or management over the contraband and (2) knew that

the substance was in fact contraband. See Poindexter v. State, 153 S.W.3d 402, 405

(Tex. Crim. App. 2005), overruled on other grounds by Robinson v. State, 466
S.W.3d 166, 173 & n.32 (Tex. Crim. App. 2015); Henry v. State, 409 S.W.3d 37, 42

(Tex. App.—Houston [1st Dist.] 2013, no pet.). The State may prove these elements

through direct or circumstantial evidence, but the evidence must establish that the
                                         14
accused’s connection with the substance was more than merely fortuitous. See

Blackman v. State, 350 S.W.3d 588, 594–95 (Tex. Crim. App. 2011); Le v. State,

479 S.W.3d 462, 467 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

      In Henry, this court articulated applicable Texas law on possession of a

controlled substance:

             Possession need not be exclusive. Wiley v. State, 388 S.W.3d
807, 813 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d). “When the
      accused is not in exclusive possession of the place where the contraband
      is found, then additional, independent facts and circumstances must
      link the defendant to the contraband in such a way that it can reasonably
      be concluded that [the defendant] had knowledge of the contraband and
      exercised control over it.” Kibble v. State, 340 S.W.3d 14, 18 (Tex.
      App.—Houston [1st Dist.] 2010, pet. ref’d); see also Roberts v. State,
      321 S.W.3d 545, 549 (Tex. App.—Houston [14th Dist.] 2010, pet.
      ref’d). The evidence, whether direct or circumstantial, “must establish,
      to the requisite level of confidence, that the accused’s connection with
      the drug[s] was more than just fortuitous.” Poindexter, 153 S.W.3d at
      405–06 (quoting Brown v. State, 911 S.W.2d 744, 747 (Tex. Crim. App.
      1995)). “This rule simply [states] the common-sense notion that a
      person—such as a father, son, spouse, roommate, or friend—may
      jointly possess property like a house but not necessarily jointly possess
      the contraband found in that house.” Id. at 406. The accused’s presence
      at the scene where contraband is found is insufficient, by itself, to
      establish possession. Roberts, 321 S.W.3d at 549 (citing Evans v. State,
      202 S.W.3d 158, 162 (Tex. Crim. App. 2006)). However, when
      combined with other direct or circumstantial evidence, presence or
      proximity may be sufficient to establish the elements of possession
      beyond a reasonable doubt. Id. Additionally, when narcotics are
      secreted, the State must address whether the accused knew of the
      existence of the secret place and its contents. Id. (citing Medina v. State,
      242 S.W.3d 573, 576 (Tex. App.—Waco 2007, no pet.)).

            Links that may establish knowing possession include: (1) the
      defendant’s presence when a search is conducted; (2) whether the
      substance was in plain view; (3) the defendant’s proximity to and the
                                          15
      accessibility of the substance; (4) whether the defendant was under the
      influence of narcotics when arrested; (5) whether the defendant
      possessed other contraband or narcotics when arrested; (6) whether the
      defendant made incriminating statements when arrested; (7) whether
      the defendant attempted to flee; (8) whether the defendant made furtive
      gestures; (9) whether there was an odor of contraband; (10) whether
      other contraband or drug paraphernalia were present; (11) whether the
      defendant owned or had the right to possess the place where the
      substance was found; (12) whether the place where the substance was
      found was enclosed; (13) whether the defendant was found with a large
      amount of cash; and (14) whether the conduct of the defendant
      indicated a consciousness of guilt. Evans, 202 S.W.3d at 162, n.12. The
      “number of . . . links proven is not as important as the logical force that
      they collectively create.” Wiley, 388 S.W.3d at 814 (quoting Hubert v.
      State, 312 S.W.3d 687, 691 (Tex. App.—Houston [1st Dist.] 2009, pet.
      ref’d)). “The absence of various affirmative links does not constitute
      evidence of innocence to be weighed against the affirmative links
      present.” Id. (quoting James v. State, 264 S.W.3d 215, 219 (Tex.
      App.—Houston [1st Dist.] 2008, pet. ref’d)).

Henry, 409 S.W.3d at 42–43; see also Le, 479 S.W.3d at 467–68.

      We turn to the evidence in this case. The methamphetamine was found inside

a vehicle being driven by Via at the time of the traffic stop that led to the seizure.

Via had just left a house known to the officer to be involved in drug trafficking, Via

claimed to be living at that house, and Via was more nervous than common for a

traffic stop. The methamphetamine was inside a bag between the driver’s seat and

the front passenger seat. Clearly, Via was present at the time the methamphetamine

was discovered, was in close proximity to it, and had access to and control over the

enclosed space where the methamphetamine was found. See, e.g., Le, 479 S.W.3d at

465–68 (affirming pickup truck driver’s possession conviction where marihuana was


                                          16
found in the bed of the truck, as well as lesser amounts in several places inside the

truck’s cab, including a lunch box located between the driver’s and the passenger’s

seats, the glove box, behind the passenger’s seat, and in the passenger’s-side cup

holder, and passenger had stipulated in is guilty plea that marihuana belonged to both

him and the driver); Robinson v. State, 174 S.W.3d 320, 326 (Tex. App.—Houston

[1st Dist.] 2005, pet. ref’d) (affirming possession conviction of front-seat passenger

in truck where cocaine was located in factory compartment in back wall of truck,

and noting that cocaine was within vicinity and easily accessible to passenger); see

also Poindexter, 153 S.W.3d at 412 (“The mere fact that a person other than the

accused might have joint possession of the premises does not require the State to

prove that the defendant had sole possession of the contraband, only that there are

affirmative links between the defendant and the drugs such that he, too, knew of the

drugs and constructively possessed them.”). In addition to being in close proximity

to Via, the methamphetamine was conveniently accessible to him. See Robinson,
174 S.W.3d at 326 (for contraband to be conveniently accessible, it must be “within

the close vicinity of the accused and easily accessible while in the vehicle so as to

suggest the accused had knowledge of the contraband and exercised control over

it”).

        Furthermore, other contraband (marihuana) was found on Via’s person, and

Via told the officer that more marihuana was in the vehicle. Via indicated a


                                         17
consciousness of guilt in his recorded phone call in which he said, “They caught

me.” And last, Glockzin told Officer Jacoby that the methamphetamine was Via’s.

      Based on these links and the cumulative force of the evidence, a rational jury

could have concluded, beyond a reasonable doubt, that Via exercised actual care,

custody, or control of the methamphetamine. We overrule issue three.

                                       Conclusion

      We affirm the judgment of the trial court.




                                                Richard Hightower
                                                Justice

Panel consists of Justices Lloyd, Kelly, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           18